Citation Nr: 0836585	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  05-28 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis, multiple 
joints.  

2.  Entitlement to service connection for a bilateral hip 
condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 
INTRODUCTION

The veteran had active service from September 1982 to 
February 1983, from July 1989 to July 1996, and from January 
2002 to July 2003, and additional reserve service with the 
Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida, denying the veteran's claims of service 
connection for arthritis and a bilateral hip disorder.  

This rating decision also denied the veteran's claim of 
entitlement to service connection for tinnitus.  The veteran 
appealed this issue to the Board as well, but in July 2005, 
the RO issued a decision granting service connection for the 
veteran's tinnitus.  Therefore, since this issue has been 
granted in full and there is no further controversy, this 
issue is not before the Board.  See 38 U.S.C.A. §§ 511, 7104.  

The veteran requested and was afforded a hearing before a 
Decision Review Officer at the RO in St. Petersburg, Florida.  
A written transcript of the veteran's hearing testimony has 
been prepared, and a copy of that transcript has been 
incorporated into the record.  

The issue of entitlement to service connection for a hip 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence of record does not indicate that the 
veteran has a current diagnosis of arthritis of the elbows, 
knees, hips or right ankle.  




CONCLUSION OF LAW

Arthritis of the elbows, knees, hips and right ankle was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the duty to notify was satisfied by way of a letter 
sent to the veteran in July 2003 that fully addressed all 
notice elements, with the exception of establishing an 
effective date, and was sent prior to the initial RO decision 
in this matter.  The letter informed her of what evidence was 
required to substantiate the claim and of her and VA's 
respective duties for obtaining evidence.  Even though the 
veteran was not provided with the Dingess requirements 
(specifically, how disability ratings and effective dates are 
assigned) until after the initial adjudication of that claim 
in a June 2006 letter, the claim was subsequently 
readjudicated, no prejudice has been alleged, and none is 
apparent from the record.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
an statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  In any event, 
because the claim is being denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman, 19 Vet. App. 473 (2006). 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
veteran prior to the transfer and certification of her case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting her in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service. 

In this case, no further examination is necessary in order to 
adjudicate the claim of arthritis.  First, there is no 
medical evidence indicating that the veteran currently has a 
diagnosis of arthritis of her elbows, knees, hips or right 
ankle.  What medical evidence there is tends to establish 
that the veteran does not have arthritis in her joints.  
Specifically, X-ray imagery of the elbows and the right ankle 
revealed no bone or tissue abnormalities.  As such, the 
evidence fails to meet the first McLendon criteria outlined 
above, and no additional VA examination is necessary.  

Therefore, the Board finds that all necessary development has 
been accomplished, and appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  VA obtained the veteran's service medical 
records.  Also, the veteran received a VA medical examination 
of her right ankle in August 2003, and VA has obtained these 
records as well as the records of the veteran's outpatient 
treatment with VA.  Significantly, neither the appellant nor 
her representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist her in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



Relevant Laws and Regulations

Applicable law provides that service connection may be 
granted for disability resulting from personal injury 
suffered or disease contracted during active military, naval, 
or air service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & West 2007); 38 C.F.R. §§ 
3.303, 3.304 (2007).  The term "active military, naval, or 
air service" includes active duty, and "any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty."  38 U.S.C.A. § 101(24) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.6(a) (2007).

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service; and for certain chronic diseases, such 
as arthritis, a presumption of service connection arises if 
the disease is manifested to a degree of 10 percent within a 
prescribed period following discharge from service, one year 
for arthritis. The presumption is rebuttable by probative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  


Facts and Analysis

The veteran contends that she is entitled to service 
connection for arthritis of multiple joints.  The veteran 
reported in her May 2005 hearing testimony that she was 
specifically seeking service connection for arthritis of both 
elbows, both knees, her hips and her right ankle (the Board 
notes that service connection has been established for 
arthritis.  However, the evidence of record fails to 
establish that the veteran has arthritis of any of the 
previously listed joints.  As such, service connection is not 
warranted.  

According to the report of medical history filled out in 
conjunction with a August 1995 in-service examination, the 
veteran indicated that she did not now, nor had she ever, 
suffered from arthritis, painful shoulders or elbows, 
"trick" knees, foot trouble, swollen or painful joints, or 
bone, joint or other deformity.  The veteran provided 
precisely the same answers again in her May 1996 in-service 
examination.  The provider of the 1996 examination also 
indicated that the veteran's upper extremities, feet, lower 
extremities, and other musculoskeletal were all normal at 
this time.  Therefore, the evidence does not indicate that 
the veteran suffered from arthritis during this period of her 
active duty.  

The veteran was afforded an examination in November 1999 upon 
enlistment into the Army National Guard, during which she 
indicated during this examination for the first time that she 
suffered from arthritis, rheumatism or bursitis.  However, 
she again indicated that she did not suffer from swollen or 
painful joints, painful shoulders or elbows, "trick" knee, 
foot trouble, or bone, joint or other deformity.  The veteran 
also submitted a second form as part of this examination, 
indicating that she did not suffer from any painful or trick 
joints or loss of movement in any joint, and she did not have 
any impaired use of her arms, legs, hands or feet.  

The veteran was ordered back to active duty starting in 
January 2002.  According to the veteran's July 2002 pre-
deployment health screening, the veteran listed her health as 
"excellent," and denied having any current medical 
problems.  No mention was made about joint pain or arthritis.  
The veteran was given additional examination upon separation 
in June 2003.  According to the examination report, the 
veteran indicated that she suffered from arthritis, swollen 
joints and knee trouble.  However, the June 2003 examiner 
concluded that the veteran's upper and lower extremities were 
all normal, and no finding of arthritis was listed.  

Based on the above medical history, it appears that the 
veteran never received a diagnosis of arthritis during her 
military service.  However, the veteran still contends that 
she suffers from arthritis.  As such, the Board will address 
each of the joints referenced by the veteran during her 2005 
RO hearing testimony.  

First, the Board will evaluate the evidence as it relates to 
arthritis of the veteran's elbows.  The Board is not 
disputing that the veteran injured her elbow in 1994.  
Service medical records from that time indicate that the 
veteran injured her elbow when she fell on it.  X-ray images 
at the time indicate that there were no radiographic 
abnormalities of the bones, joints or soft tissues.  When 
this is considered in conjunction with the veteran's claims 
during her 1995 and 1996 examinations discussed above, the 
Board concludes that the veteran's elbow injury in 1994 was 
acute and transitory, resolving itself prior to her 
separation from service.  

This conclusion is supported by looking to X-rays that were 
taken of the veteran's elbows in July 2005.  According to the 
radiologist, there was no evidence of fracture or 
dislocation, and no bone, joint or soft tissue abnormality.  
The examiner determined the X-rays to be negative, and did 
not assign a diagnosis of arthritis of the elbows.  As such, 
the Board must conclude that the veteran does not suffer from 
arthritis of the elbows.  

The Board has also considered photocopies of in-service 
treatment records submitted by the veteran in which she 
highlighted some of the examiner's language.  One such record 
is the examiner's summary from the veteran's June 2003 
separation examination.  According to the highlighted text, 
the examiner noted a history of left elbow arthritis since 
1995 to 1996.  X-rays from as recently as July 2005, however, 
establish that the veteran does not suffer from arthritis of 
the elbows.  

The final piece of evidence regarding the veteran's elbows is 
a letter VA received from a Dr. J.L. dated August 2005.  
According to Dr. J.L., the veteran experienced some 
tenderness in her elbows.  No actual diagnosis was assigned 
in this letter.  VA does not generally grant service 
connection for symptoms that are not associated with a 
pathology or disease process to which the symptoms can be 
attributed.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
284 (1999) (pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).  

The veteran is also alleging that she suffers from arthritis 
in her right ankle.  The Board recognizes that the veteran 
also injured her right ankle in 1994 during military service, 
and that service connection has been established for the 
residuals of this injury.  However, the evidence establishes 
that the veteran does not suffer from arthritis in her right 
ankle because of this injury.  The veteran was afforded VA 
examination in October 1996, and the veteran's right ankle 
was found to be asymptomatic at this time unless the veteran 
stood for 14 hours or more during the day.  Range of motion 
of the veteran's ankle was found to be normal as well, and 
there was no finding of arthritis.  

Additionally, the veteran had X-rays taken of her right ankle 
in August 2003.  Three separate views were taken and analyzed 
by the radiologist.  The examiner concluded that the 
veteran's right ankle was within normal limits.  Again, no 
diagnosis of arthritis was assigned, and no degenerative 
changes were noted in the ankle.  

The veteran also contends that she suffers from arthritis in 
both of her knees.  However, there is no evidence of record 
that supports the veteran's contention.  A review of all of 
the veteran's service medical records indicates that she 
never complained of or sought treatment for knee pain during 
her military service until her June 2003 separation 
examination.  According to the veteran's report of her 
medical history, the veteran reported having knee trouble 
with occasional left knee swelling and stiffness.  However, 
the examining physician concluded that the veteran's lower 
extremities were normal during this examination and did not 
assign a diagnosis of arthritis.  

The record indicates that the veteran continued to complain 
of knee pain after her separation from military service.  An 
October 2004 VA outpatient treatment record indicates that 
the veteran reported a history of bilateral joint stiffness 
in her knees.  No diagnosis of arthritis was assigned at this 
time.  Likewise, the veteran continued to report bilateral 
knee pain in a number of outpatient treatment sessions with 
VA in 2005.  But again, a diagnosis of arthritis was never 
assigned.  There must be a current diagnosis of a disorder 
for service connection to be granted.  Hickson v. West, 
12 Vet. App. 247, 252 (1999).  Without a medical diagnosis of 
arthritis, the Board must deny the veteran's claim.  See 
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  

As previously noted, pain alone is not sufficient for a grant 
of service connection.  See Sanchez-Benitez, 239 F.3d 1356 
(Fed. Cir. 2001).  Since there has been no diagnosis of the 
condition the veteran is seeking service connection for, the 
Board must conclude that the veteran does not have a current 
diagnosis of bilateral arthritis of the knees.  

The veteran's final contention is that she suffers from 
arthritis of the hips.  As will be discussed in the remand 
portion below, there is significant evidence of complaints of 
hip pain by the veteran while in service.  Outpatient 
treatment records from July 2000 indicate that the veteran 
sought treatment for complaints of chronic hip pain.  X-rays 
were taken at this time.  According to the radiologist, the 
images showed normal hips with no evidence cause for the 
patient's right hip pain.  As such, no diagnosis was assigned 
at this time.  

In May 2003, the veteran again had X-rays taken of her hips.  
No abnormalities of the hips were noted by the radiologist, 
and there was no mention of arthritis at this time.  
Degenerative changes of the spine were noted, but the Board 
points out that service connection is already in effect for 
the degenerative changes of the veteran's spine.  

According to a letter received by VA in August 2003, the 
veteran is exhibiting symptoms of lumbopelvic radiculitis - 
there was no mention made of arthritis.  As such, it appears 
that if the veteran is in fact suffering from hip pain, 
arthritis is not the cause.  As such, the Board will deny the 
veteran's claim of service connection for arthritis of the 
hips, but still remand the veteran's separate claim of hip 
pain for further investigation of the etiology of any hip 
pain she is indeed suffering.  

As a final matter concerning all of the joints discussed 
above, the Board has considered the veteran's testimony of 
joint pain that she believes to be arthritis.  However, as a 
lay person with no medical training, the veteran is not 
competent to diagnose herself with a medical condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (holding that a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability).  Therefore, while the Board is sympathetic to 
the veteran's complaints of pain in her elbows, hips, right 
ankle and knees, there is simply no competent evidence that 
would support a grant of service connection for arthritis.  
It is pointed out that the existence of a current disability 
is the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); see Degmetich v. 
Brown, 104 F.3d 1328 (1997).

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to service connection for arthritis must be denied.


ORDER

Entitlement to service connection for arthritis, multiple 
joints is denied.  


REMAND

Regarding the veteran's claim of service connection for a 
bilateral hip disorder, the Board finds that VA examination 
of the veteran's hip(s) is necessary before appellate review 
may proceed.  Service medical records indicate that the 
veteran complained of hip pain several times during her 
military service.  In August 2003, VA received a letter from 
the veteran's chiropractor, D.S., indicating that the 
veteran's symptoms were consistent with lumbopelvic 
radiculitis.  The veteran is service-connected for a spinal 
disorder due to degenerative changes at the T11-12 level.  
Therefore, an examination should be provided for the purpose 
of providing an opinion as to whether the veteran's hip and 
thigh pain is secondary to this, or any other, service-
connected disorder.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The veteran should be afforded a VA 
examination of her hips and thigh.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  X-ray imagery and any 
additional testing deemed necessary should 
be performed.  

The examiner should determine whether the 
veteran currently suffers from a disorder 
of the hips and thighs, or simply of the 
right hip and thigh if that is what the 
veteran specifies to be the issue on 
appeal.  If a disorder is found, the 
examiner should opine as to whether it is 
at least as likely as not that any 
disorder found upon VA examination is a 
result of the veteran's active military 
service.  

The examiner should also consider whether 
it is at least as likely as not that any 
disorder found is secondary to a service-
connected disorder, such as radiculopathy 
from the veteran's spinal disorder.  

2.  After completion of the above, the 
claim should be reviewed in light of any 
new evidence.  If the claim is not 
granted, the veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




 Department of Veterans Affairs


